DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “said plug” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber (5607362).

 	Regarding claim 1, Haber (Figures 1-4) teaches a hockey stick extension device comprising: a mounting component (Fig. 3-4, Part No. 14) configured for installation on a shaft (6) of a hockey stick at a handle-end thereof (Col. 3, Lines 31-41); and 5a slider component (Fig. 3-4, Part No. 30) telescopically mated with the mounting component (14) for sliding axial movement therealong between a retracted position minimizing a combined axial length of the mounting component and the slider component, and an extended position maximizing said combined axial length of the mounting component and the slider component (Col. 4, Lines 11-29 and Lines 42-52) (See Fig. 3-4); 10whereby with the mounting component (14) installed at the handle-end of the shaft (6) of the hockey stick, sliding movement of the slider component (30) from the retracted position to the extended position increases an overall effective shaft length of the hockey stick (See Fig. 3-4).  
 	It is noted that prior art of Haber teaches an extension device for a shaft of a sports implement (a golf club shaft) and is fully capable of being used as a “hockey stick extension device” as the recited limitation is directed to the intended use of the 


	Regarding claim 2, Haber (Figures 1-4) teaches said mounting component (14) 15comprises a stem (Fig. 3-4, Part No. 18) sized and shaped for insertion into a hollow interior of said shaft (6) of the hockey stick.  


	Regarding claim 4, Haber (Figures 1-4) teaches the slider component (30) is biased into either said extended position (See Fig. 3) (Col. 4, Lines 11-29) or said retracted position.  


	Regarding claim 5, Haber (Figures 1-4) teaches the slider component (30) is self locking in the other of either said extended position (See Fig. 3) (Col. 4, Lines 11-29) or said retracted position.  


	Regarding claim 6, Haber (Figures 1-4) teaches the slider component (30) is biased into19 the extended position (See Fig. 3) (Col. 4, Lines 11-29).  





	Regarding claim 9, Haber (Figures 1-4) teaches said compression spring (12) acts against said slider component (30) at a capped upper end thereof (See Fig. 3).


	Regarding claim 21, Haber (Figures 1-4) teaches the mounting component (14) is installed at the handle end of the shaft (6) of said hockey stick.  


20 	Regarding claim 22, Haber (Figures 1-4) teaches an extendable/collapsible hockey stick comprising: a shaft (Fig. 1-6, Part No. 6) having a blade end (2) and an opposing handle end; a slider component (14) supported on said shaft (6) adjacent the handle end thereof in a slidable manner movable axially along said shaft between a retracted position of minimal axial protrusion from said handle end of the shaft, and an extended 25position of greater axial protrusion from said handle end of the shaft to increase an21 overall effective shaft length of the hockey stick; wherein the extendable/collapsible hockey stick is further characterized by at least one of the following features: (a) the slider component  (14) is biased into either said extended 
	It is noted that prior art of Haber teaches an extension device for a shaft of a sports implement (a golf club shaft) and is fully capable of being used as “an extendable/collapsible hockey stick” as the recited limitation is directed to the intended use of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art of Haber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 7, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Jordan (5782693).

	Regarding claim 3, Haber (Figures 1-4) teaches said plug (14) further comprises a head (Fig. 3-4, Part No. 16) disposed atop said stem (18), said head (16) residing inside the slider component (30) to prevent 20separation of the slider component from said mounting component.  
 	Haber does not teach said head being greater in size than an opening at a bottom end of said slider component to prevent 20separation of the slider component from said mounting component.
 	Jordan (Figures 1-20) teaches said head (Fig. 2B, Part No. 72; Fig. 2C, Part no. 32) being greater in size than an opening at a bottom end of said slider component to prevent 20separation of the slider component from said mounting component (Col. 5, Lines 4-10).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Haber with said head being greater in size than an opening at a bottom end of said slider component as taught by Jordan as a means of providing a sports implement with stopping means for limiting movement of a telescoping handle extension device (Jordan: Col. 5, Lines 4-10).



 	Haber does not teach the slider component is self locking in the retracted position.  
 	Jordan (Figures 1-20) teaches the slider component is self locking in the retracted position (See Fig. 14, Part No. 96, 97) (Col. 5, Lines 65-67 and Col. 6, Lines 1-15).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Haber with the slider component is self locking in the retracted position as taught by Jordan as a means of providing a sports implement with depressible locking buttons that lock a slider component relative to a mounting component (Jordan: Col. 6, Lines 8-11).
 

	Regarding claim 12, Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions.  
 	Haber does not teach a quick-release locking mechanism configured to lock the slider component relative to the mounting component in at least one of the extended and retracted positions.
 	Jordan (Figures 1-20) teaches a quick-release locking mechanism (See Fig. 14, Part No. 96, 97) (Col. 5, Lines 65-67 and Col. 6, Lines 1-15) configured to lock the slider 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Haber with a quick-release locking mechanism configured to lock the slider component relative to the mounting component in at least one of the extended and retracted positions as taught by Jordan as a means of providing a sports implement with depressible locking buttons that lock a slider component relative to a mounting component (Jordan: Col. 6, Lines 8-11).


	Regarding claim 13, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions.
 	The modified Haber does not teach the locking mechanism is 20configured to lock the slider component in the retracted position.  
 	Jordan (Figures 1-20) teaches the locking mechanism (See Fig. 14, Part No. 96, 97) (Col. 5, Lines 65-67 and Col. 6, Lines 1-15) is 20configured to lock the slider component in the retracted position.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the locking mechanism is 20configured to lock the slider component in the retracted position as taught by Jordan as a means of providing a sports implement with depressible locking buttons that lock a slider component relative to a mounting component (Jordan: Col. 6, Lines 8-11).


	Regarding claim 15, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the locking mechanism is configured to automatically engage in a locked state.  
 	Jordan (Figures 1-20) teaches the locking mechanism (See Fig. 14, Part No. 96, 97) (Col. 5, Lines 65-67 and Col. 6, Lines 1-15) is configured to automatically engage in a locked state.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the locking mechanism is configured to automatically engage in a locked state as taught by Jordan as a means of providing a sports implement with depressible locking buttons that lock a slider component relative to a mounting component (Jordan: Col. 6, Lines 8-11).


	Regarding claim 16, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the locking mechanism comprises20 a depressible locking element on a first one of either the mounting component or the slider component, and a cooperating lock opening in a second one of either the 
 	Jordan (Figures 1-20) teaches the locking mechanism comprises20 a depressible locking element (See Fig. 14, Part No. 96, 97) (Col. 5, Lines 65-67 and Col. 6, Lines 1-15) on a first one of either the mounting component or the slider component, and a cooperating lock opening in a second one of either the mounting component or the slider component, the depressible locking element being biased into a locking position that engages into said cooperating lock opening when 5aligned therewith (See fig. 14).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the locking mechanism comprises20 a depressible locking element on a first one of either the mounting component or the slider component as taught by Jordan as a means of providing a sports implement with depressible locking buttons that lock a slider component relative to a mounting component (Jordan: Col. 6, Lines 8-11).


	Regarding claim 17, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the depressible locking element is disposed on the mounting component, and the cooperating lock opening is disposed on the slider component.  

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking element is disposed on the mounting component as taught by Jordan as a means of providing a sports implement with depressible locking buttons that lock a slider component relative to a mounting component (Jordan: Col. 6, Lines 8-11).


	Regarding claim 18, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the depressible locking element 10resides adjacent an upper end of the mounting component that resides outside the shaft of the hockey stick when installed thereon.  
 	Jordan (Figures 1-20) teaches the depressible locking element (See Fig. 14, Part No. 96, 97) (Col. 5, Lines 65-67 and Col. 6, Lines 1-15) resides adjacent an upper end of the mounting component that resides outside the shaft of the hockey stick when installed thereon (See fig. 14).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking 


	Regarding claim 19, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions.
 	The modified Haber does not teach the cooperating lock opening resides adjacent an upper end of the slider component to receive the depressible locking element when the slider component is fully retracted.  
 	Jordan (Figures 1-20) teaches the cooperating lock opening resides adjacent an upper end of the slider component to receive the depressible locking element when the slider component is fully retracted (Col. 5, Lines 65-67 and Col. 6, Lines 1-15) (See fig. 14).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the cooperating lock opening resides adjacent an upper end of the slider component to receive the depressible locking element when the slider component is fully retracted as taught by Jordan as a means of providing a sports implement with depressible locking buttons that lock a slider component relative to a mounting component (Jordan: Col. 6, Lines 8-11).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Radway (4614343).

	Regarding claim 10, Haber (Figures 1-4) teaches said compression spring (12) acts against said slider component (30) at a capped upper end thereof (See Fig. 3).
 	Haber does not teach the capped upper end of the slider 10component comprises an internal boss depending downwardly therefrom, and an upper end of the compression spring is received around said internal boss.  
 	Radway (Figures 1-10) teaches the capped upper end of the slider 10component comprises an internal boss (Fig. 3, Part No. 46) depending downwardly therefrom, and an upper end of the compression spring (43) is received around said internal boss (46) (Col. 4, Lines 55-68 and Col. 5, Lines 1-35).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Haber with an upper end of the compression spring is received around said internal boss as taught by Radway as a means of securing a spring to an interior of a sports implement so that the spring is compressible in response to movement of a sliding member (Radway: Col. 5, Lines 18-35).


	Regarding claim 11, Haber (Figures 1-4) teaches the mounting component (30) comprises a hollow cavity opening thereinto from an upper end thereof (See Fig. 3). 
 	Haber does not teach an upright boss that is disposed within said hollow cavity and receives a bottom end of the compression 15spring.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Haber with an upright boss that is disposed within said hollow cavity and receives a bottom end of the compression 15spring as taught by Radway as a means of securing a spring to an interior of a sports implement so that the spring is compressible in response to movement of a sliding member (Radway: Col. 5, Lines 18-35).

Claims 14 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Jordan, further in view of Post (6565280).

	Regarding claim 14, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions. 
 	The modified Haber does not teach the locking mechanism is configured to lock the slider component in only the retracted position.  
	Post (Figures 1-6) teaches the locking mechanism (Fig. 4-5, Part No. 52) is configured to lock the slider component in only the retracted position (See Fig. 4-5) (Col. 5, Lines 28-60).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the locking mechanism 


15 	Regarding claim 20, the modified Haber (Figures 1-4) teaches a mechanism (Fig. 3, Part No. 20) configured to maintain the slider component (30) relative to the mounting component (14) in at least one of the extended and retracted positions.
 	The modified Haber does not teach the depressible locking element comprises a resiliently flexible lock tab.  
 	Post (Figures 1-6) teaches the depressible locking element (Fig. 4-5, Part No. 52) comprises a resiliently flexible lock tab (Col. 5, Lines 28-60).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Haber with the depressible locking element comprises a resiliently flexible lock tab as taught by Post as a means securing a shaft extension of a sports implement using an elongated flexible locking tab (Post: Col. 5, Lines 28-60; See fig. 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711